Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT made as of the 3rd day of December, 2004 between Maxim
Pharmaceuticals, Inc. (“Company”) and Larry G. Stambaugh (“Executive”).

 

Preliminary Statement

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated November 17, 2003 (the “Previous Agreement”);

 

WHEREAS, Section 8 of the Previous Agreement provides that the provisions of the
Previous Agreement may be waived upon the written consent of the Company and the
Executive;

 

WHEREAS, the Company and the Executive now desire to completely and irrevocably
waive any and all provisions of the Previous Agreement; and

 

WHEREAS, the Company wishes to retain the Executive as Chairman of the Board of
Directors, President and Chief Executive Officer of the Company, and the
Executive wishes to continue in such positions, all on the terms and conditions
set forth in this Agreement, such that this Agreement is the sole agreement with
respect to the obligations and rights contained herein;

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the Company and the Executive agree as follows:

 

1.                                       Waiver of Previous Agreement.  Any and
all provisions of the Previous Agreement are hereby completely and irrevocably
waived such that the Previous Agreement shall have no further force or effect.

 

2.                                       Term of Agreement.  This Agreement
shall commence on October 1, 2004 and shall continue in effect until terminated
pursuant to Section 6 hereof.

 

3.                                       Position and Duties.  Except as may
otherwise be agreed upon between the Company and the Executive, the Company
agrees to employ the Executive, and the Executive agrees to serve the Company,
as Chairman of the Board of Directors, President and Chief Executive Officer. 
The Executive shall render such services to the Company as are customary for
such positions and perform all other services incident thereto.  At all times,
the Executive shall report directly to the Board of Directors of the Company. 
The Executive shall devote substantially all of his working time and efforts to
the business and affairs

 

--------------------------------------------------------------------------------


 

of the Company, except for time spent for service on the boards of directors of
other corporations, vacations as defined by Company policy and civic and
charitable activities, and shall represent the Company within its industry.

 

4.                                       Place of Performance.  In connection
with his employment by the Company, the Executive shall, except as the Executive
may otherwise agree, perform his principal activities at the offices of the
Company located in San Diego, California, subject to travel reasonably required
for the Company’s business.

 

5.                                       Compensation and Related Matters.

 

5.1                                 Base Salary.  During the Term, the Company
shall pay to the Executive, in approximately equal installments not less often
than twice per month, a base salary of not less than $405,000 per year through
September 30, 2005 and a base salary of not less than $450,000 per year
thereafter, and such base salary shall be subject to increase, but not
reduction, from time to time based upon recommendations from the Compensation
Committee to the Board of Directors.  All amounts payable to the Executive
pursuant to this Agreement shall be paid subject to such reporting and
withholding requirements, if any, as may be imposed by applicable law and
applicable Company policy.

 

5.2           Incentive Plan.  The Executive shall be eligible to receive bonus
payments pursuant to a plan to be prepared by the Company’s Board of Directors
with the Executive’s participation (“Bonus Plan”).  The Bonus Plan shall provide
that, assuming reasonable satisfaction of the performance criteria to be set
forth in the Bonus Plan, the Executive shall be eligible to earn an annual bonus
with respect to each of the Company’s fiscal years during the Term in an amount
up to 35% of the Executive’s annualized base salary hereunder, such bonus to be
payable within ninety days after the end of each such fiscal year.  The bonus
will be based upon the annualized base salary for the year in which the bonus
applies.

 

5.3                                 Benefit Plans and Arrangement.  The
Executive shall be entitled to participate in and receive benefits under the
Company’s employee benefit plans and arrangements in effect during the Term. 
The Company shall pay the entire cost of the Executive’s health, life and
disability insurance coverage under the Company’s plans and policies during the
Term, notwithstanding anything to the contrary in such plans and policies.

 

5.4                                 Perquisites.  During the Term, the Executive
shall be entitled to receive fringe benefits ordinarily and customarily provided
by the Company to its senior officers.

 

2

--------------------------------------------------------------------------------


 

5.5                                 Expenses.  The Company shall promptly
reimburse the Executive for all normal out-of-pocket expenses related to the
Company’s business actually paid or incurred by him in the performance of his
services under this Agreement.

 

6.                                       Termination.  The Executive’s
employment hereunder may be terminated under the following circumstances
(without impairing the Executive’s rights under benefit plans and arrangements
and the Company’s policies and procedures):

 

6.1                                 Termination Upon Death or Permanent
Disability.  The Term shall automatically terminate in the event of the death or
permanent disability of Executive.  For purposes of this Agreement, “permanent
disability” shall mean the inability to perform services hereunder for a period
of six consecutive months.

 

6.2                                 Termination by Company for Cause.  The
Company shall have the option to terminate the Term (a) for cause in the event
the Executive engages in grossly negligent conduct or willful misconduct in
connection with the execution of his duties hereunder which materially and
adversely affects the Company, after written notice by the Company to the
Executive of the specific acts that form the basis for the termination, and (b)
for the Executive’s material nonperformance of his duties hereunder, provided
the nonperformance continues uncorrected for a period of thirty days after
written notice thereof by the Company to the Executive specifically identifying
the manner in which the Company believes the Executive has not performed his
duties.  For purposes of this Section 6.2, no act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his act or
omission was in the best interests of the Company.

 

6.3                                 Severance.  If the Company terminates
Executive’s employment other than for cause pursuant to Section 6.2, Executive,
in lieu of all other remedies and as liquidated damages, shall be entitled to
receive continuation of his annual base salary plus health care insurance
coverage for a period of three (3) years from said date of termination, with
such base salary continuation to be at the rate of $450,000 per year or, if
greater, the rate of the Executive’s current base salary at the date of
termination.

 

Nothing herein shall derogate from the Executive’s rights under employee benefit
plans, programs and arrangements or under applicable law.

 

3

--------------------------------------------------------------------------------


 

6.4                                 Constructive Discharge.  Any significant
reduction or adverse change in the nature or scope of the Executive’s authority,
duties, status or position contemplated by Section 3 hereof, including an
involuntary relocation, or a reduction the base salary and/or benefits of the
Executive from those provided for in Section 4 hereof as they may from time to
time be in effect, will be the basis for the Executive’s termination of this
Agreement by giving at least 30 days prior notice to the Company and in such
event the termination will be treated as a termination by the Company without
cause under Section 6.3.

 

6.5                                 Benefits Upon Termination for Cause or
Voluntary Termination by Executive.  In the event the Company properly
terminates Executive’s employment under this Agreement for cause pursuant to
Section 6.2 or Executive voluntary resigns from his employment during the Term:

 

a.                                       all salary shall be prorated as of the
date of termination and such prorated amount shall be paid to Executive;

 

b.                                      all stock options or stock appreciation
rights granted to Executive shall be governed by the instruments granting such
rights; and

 

c.                                       the Company shall (i) make such other
and further payment to Executive, his designated beneficiaries and his
dependents as may be provided pursuant to the terms of any employee benefit plan
and other compensation plans, programs and structures, or fringe benefit
programs in which Executive is a participant at the time of the termination of
his employment with the Company and (ii) promptly reimburse the Executive for
any then unreimbursed out-of-pocket expenses pursuant to Section 5.6.

 

7.                                       Attorneys Fees.  If litigation shall be
instituted to enforce or interpret any provision hereof the prevailing party
will reimburse the other part for his reasonable attorneys’ fees and
disbursements incurred in such proceeding and will pay prejudgment interest at
the legal rate then in effect on any money judgment or award obtained in such
proceeding.

 

8.                                       Notice.  For the purposes of this
Agreement, notices, demands and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:

 

4

--------------------------------------------------------------------------------


 

If to the Executive:

 

Larry G. Stambaugh

Maxim Pharmaceuticals

8899 University Center Lane, Suite 400

San Diego, California 92122

 

If to the Company:

 

Maxim Pharmaceuticals, Inc.

8899 University Center Lane, Suite 400

San Diego, California 92122

Attn:  Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change in address shall
be effective only upon receipt.

 

9.                                       Miscellaneous.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and the Company. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provision or conditions at the same or at any proper or subsequent time.  No
agreements or representations, oral otherwise, expressed or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly or referred to in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California relating to contracts to be performed
entirely therein.

 

10.                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

11.                                 Headings.  The headings of the paragraphs
herein are for convenience only and shall have no significance in the
interpretation of this Agreement.

 

12.                                 Bind and Inure.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
personal representatives and successors, including any successor of the Company
by reason of any dissolution, merger, consolidation, sale of assets or other
reorganization of the Company.

 

5

--------------------------------------------------------------------------------


 

13.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its officer thereunto duly authorized, and
Executive has signed this Agreement, as of the day and year first above written.

 

MAXIM PHARMACEUTICALS, INC.

 

 

By:

  /s/ John D. Prunty

 

John D. Prunty

Vice President, Finance,

Chief Financial Officer and

Corporate Secretary

 

 

Date: December 3, 2004

 

 

  /s/ Larry G. Stambaugh

 

Executive

 

7

--------------------------------------------------------------------------------